Exhibit 10.4.1

AMENDMENT NO. 1 TO

RAIL CAR SUBLEASE AGREEMENT

This Amendment No. 1 to Rail Car Sublease Agreement (“Amendment”) is made and
entered into on the 31st day of July, 2012, by and among GAVILON, LLC, a
Delaware limited liability company (“Gavilon”), ABE SOUTH DAKOTA, LLC, a
Delaware limited liability company (“Producer”), and ABE Fairmont, LLC, a
Delaware limited liability company (“Fairmont”) (collectively, the “Parties”).

 

  (a) The Parties entered into that certain Rail Car Sublease Agreement dated
May 4, 2012 (the “Agreement”); and

 

  (b) The Parties desire to amend the Agreement as set forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties agree as follows:

 

1. Definitions. Capitalized terms used in this Amendment, to the extent not
otherwise defined, shall have the meanings set forth in the Agreement as amended
hereby.

 

2. Amendments. The Agreement is amended as follows:

a. Any and all references to “WestLB Ag” shall be revised to “Portigon AG, New
York Branch (f/k/a WestLB AG, New York Branch).”

b. Section 1.A is amended by deleting the reference to “approves” and replacing
it with “approve”.

c. As of the date of this Amendment, (i) Fairmont shall be fully and forever
released from any and all further liability and obligations under the Agreement,
(ii) all references to “Producer” in the Agreement shall mean ABE South Dakota,
LLC, a Delaware limited liability company, (iii) Exhibit D is hereby deemed null
and void, (iv) the definition of “Transaction Agreements” shall hereafter
exclude that certain Ethanol Marketing Agreement, dated May 4, 2012, by and
between Gavilon and Fairmont, and (v) the Existing Lease shall be deemed
terminated with regard to the GATX cars as of the date hereof and the Existing
Lease shall continue with regard to the ACFX cars set forth on Exhibit E. By
entering into this Amendment, Gavilon, Producer and Fairmont each acknowledge
and agree that Sections 1.B and 1.C of the Agreement shall be deemed null and
void. The parties agree that in the event of any inconsistency between this
Section 2(c) and Section 1.A of the Agreement, this Section 2(c) shall control.

d. The last clause of the fifth sentence of Section 6, beginning with “(ix)”,
shall be deleted in its entirety and replaced with the following:

“(ix) that certain Amendment No. 2 to Rider No. 5, dated June 15, 2012, (x) that
certain Amendment No. 2 to Rider No. 6, dated



--------------------------------------------------------------------------------

June 15, 2012, (xi) that certain Amendment No. 3 to Rider No. 7, dated June 15,
2012 and (xii) that certain Amendment dated as of June 18, 2012 between GATX
Corporation and Gavilon, LLC amending Rider No. 5 and Rider No. 6 (collectively,
the “Master Agreement”), all as set forth on Exhibit B attached hereto and
incorporated herein by this reference. ”

e. The last sentence of Section 6 is amended to read in its entirety as follows:

“By entering into this Agreement, Producer agrees to assume and fulfill
Gavilon’s requirements to GATX with respect to the Cars as set forth in the
Master Agreement.”

f. Section 10 is amended by adding the following phrase to the end of the fifth
sentence of that Section:

“except where caused by the negligence or willful misconduct of Gavilon.”

g. Section 11 is amended by inserting the following sentence between the first
and second sentences:

“Gavilon agrees to use commercially reasonable efforts to enforce its rights
under Amendment No. 1 to Contract No. 9258, dated September 1, 2008, by and
between Gavilon and GATX (the “Car Cleaning Contract”) with respect to the Cars
if and when requested to do so by Producer.”

h. The last sentence of Section 17 is deleted in its entirety and replaced with
the following:

“NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, PRODUCER AGREES
THAT IN NO EVENT SHALL GAVILON’S AGGREGATE LIABILITY ARISING UNDER, WITH RESPECT
TO OR IN CONNECTION WITH THIS AGREEMENT, EXCEED THE PAYMENTS ACTUALLY RECEIVED
FROM PRODUCER HEREUNDER, PROVIDED, THAT SUCH LIMITATION ON GAVILON’S AGGREGATE
LIABILITY SHALL NOT APPLY TO THE EXTENT (A) ANY SUCH LIABILITY ARISES FROM
GAVILON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OR (B) GAVILON RECEIVES
ADDITIONAL DAMAGES FROM GATX UNDER THE MASTER AGREEMENT.”

i. The first two sentences of Section 18 are deleted in their entirety.

 

2



--------------------------------------------------------------------------------

j. Section 18.B is amended by deleting the phrase “Purchaser Change of Control
(as defined in Section 28)” and replacing it with the phrase “Change in Control
(as defined in Section 28) of Producer”.

k. Section 19.A is amended by deleting the phrase “resulting from” which appears
on the eighth line of that Section, and replacing that phrase with the
following:

“which is not caused by the gross negligence or willful misconduct of Gavilon
and results from:”

l. Section 19.B is amended by deleting the phrase “resulting from” which appears
on the sixth line of that Section, and replacing that phrase with the following:

“which is not caused by the gross negligence or willful misconduct of Producer
and results from:”

m. The phrase appearing in Section 20.D which reads “(i) become subject to any
foreclosure proceeding by such Party’s primary lender or other material
creditor(s), or (ii)” shall be deleted in its entirety and replaced with the
following:

“(i) (x) in the case of Gavilon, become subject to a final, non-appealable
foreclosure judgment, entered by a court of competent jurisdiction in favor of
its primary lender or other material creditor(s) that has a security interest in
all or substantially all of Gavilon’s property; or (y) in the case of Producer,
become subject to a final, non-appealable foreclosure judgment, entered by a
court of competent jurisdiction in favor of its primary lender (or any agent
therefor) any other material creditor of Producer that has a security interest
in all or substantially all of the Producer’s property, with respect to (x) all
or a material portion of the property of the Producer or (y) the equity
interests in the Producer unless, upon the entry of such final, non-appealable
judgment, (1) such creditor (which must be reasonably acceptable to Gavilon)
(the “Agent”), (2) a designee of such Agent that is reasonably acceptable to
Gavilon, or (3) a third party reasonably acceptable to Gavilon to which such
Agent has assigned the Agreement (each person referred to in (1), (2) or (3), a
“Substitute Owner”), agree(s) to substitute itself for the Producer under the
Agreement, all in the same manner as required in Section 1(b) of that certain
Consent and Agreement, dated as of July 31, 2012 (the “Consent and Agreement”),
by and among Gavilon, Gavilon Ingredients, LLC, a Delaware limited liability
company, Producer and Portigon AG, New York Branch (f/k/a WestLB AG, New York
Branch), as collateral agent (together with its successors in such capacity), or
(ii).”

n. Section 20.E is deleted in its entirety.

 

3



--------------------------------------------------------------------------------

o. Section 25.A and 25.B are each deleted in their entirety and replaced with
the following:

“A. Any rights of Gavilon or Producer to payments accrued through termination of
this Agreement shall remain in effect and, unless otherwise specified herein,
all payments and monetary obligations of the respective Parties required
pursuant to this Agreement shall be made pursuant to this Agreement.

B. The rights and remedies under this Section 25 are cumulative and not
exclusive. Upon an Event of Default or termination, the non-defaulting Party
shall additionally have such other and further rights as may be provided at law
or in equity, including all rights of set off as contained in this Agreement.”

p. Section 28(ii) is deleted in its entirety and replaced with the following:

“transfer or assign this Agreement to an affiliate of Gavilon provided such
assignee is at least as creditworthy as Gavilon on the date hereof and provided
further that such assignee agrees to execute a consent to assignment for the
benefit of Producer’s lenders in substantially the form furnished by counsel for
Producer’s lenders on May 30, 2008; and”

q. The third sentence of Section 28 is deleted in its entirety and replaced with
the following:

“Producer may not assign this Agreement without the consent of Gavilon except
that Producer may, without the consent of Gavilon: (A) transfer, sell, pledge,
encumber or assign this Agreement, including the revenues or proceeds thereof in
connection with any financing arrangement of Producer, and (B) assign or
sublease any of the Cars to Fairmont, provided that (i) the Ethanol Marketing
Agreement, dated May 4, 2012, as amended, by and between Gavilon and Fairmont is
still in full force and effect, (ii) Fairmont is not in default under the terms
of such Ethanol Marketing Agreement, (iii) Fairmont shall receive an assignment
or sublease of the Cars upon the same terms and price as set forth in this
Agreement, and (iv) Producer shall remain liable for such assigned or subleased
Cars in accordance with the terms of this Agreement.”

r. Section 28(iii) is amended by deleting the reference to “Change of Control”
and replacing it with a reference to “Change in Control”.

s. Section 28 is amended by deleting the reference to “Producer Change of
Control” and replacing it with a reference to “Change in Control of Producer”.

 

4



--------------------------------------------------------------------------------

t. Section 28 is also amended by (i) deleting the reference to “Producer Change
of Control” and replacing it with a reference to “Change in Control of Producer”
and (ii) revising the definition of Change in Control to read as follows:

“Change in Control” means a change in the ownership of a Party (other than a
change in the ownership of Producer resulting from any exercise of remedies by
Portigon AG, New York Branch (f/k/a WestLB AG, New York Branch), as collateral
agent in connection with (or by any of the other Senior Secured Parties, as
defined in) the Amended and Restated Senior Credit Agreement dated as of
June 16, 2010, as amended), whereby such change results in any person or group
(as such terms are used in Sections 13(d) and 14(d) of the Securities Exchange
Act of 1934), directly or indirectly, having the ability to control the
governing body of such Party, provided that any such change in ownership of the
Producer resulting from any exercise of remedies by Producer’s primary lender
(or any agent therefor) shall be done in compliance with the Consent and
Agreement.”

u. The second sentence of Section 30 is amended by inserting the word “and”
between the words “Agreement” and “for.”

v. Section 31 is amended by deleting all references therein to “Governing Body
Arbitration” and “Governing Body” and replacing same with “American Arbitration
Association.”

w. Clause (ii) of the first sentence of Section 33 is amended to read as
follows:

“(ii) this Agreement is subject to all other terms and conditions of the Master
Agreement with respect to the Cars except for the payment terms and the renewal
terms set forth in the Master Agreement.”

x. Clause (iii) of the second sentence of Section 33 is amended to read as
follows:

“(iii) to the extent not otherwise set forth in this Agreement, Producer shall
fulfill all obligations with respect to the Cars owed by Gavilon to GATX under
the terms of the Master Agreement.”

y. On Exhibit A, Car number 295220 is revised to read 206220.

z. Exhibit C is deleted in its entirety and replaced with the Exhibit C attached
hereto.

 

3. Integration. The Agreement shall remain in full force and effect as herein
amended.

[The Remainder of This Page Intentionally Left Blank; Signature Page Follows.]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this instrument to be
executed and delivered as of the day and year first above written.

 

GAVILON, LLC By:  

/s/ illegible

Its:  

VP Risk Control Officer

Date:  

8/1/12

ABE SOUTH DAKOTA, LLC By:  

/s/ Richard Peterson

Its:  

CEO

Date:  

7/31/12

ABE FAIRMONT, LLC By:  

/s/ Richard Peterson

Its:  

CEO

Date:  

7/31/12

 

6



--------------------------------------------------------------------------------

EXHIBIT C

Insurance Requirements

Producer shall keep or cause to be kept with insurance companies acceptable to
Gavilon, railroad liability or commercial general liability insurance with ISO
form CG 24 17, or its equivalent, providing railroad contractual liability
coverage, and including property damage and bodily injury in a combined single
limit of not less than $2,000,000 per occurrence. Producer shall provide to
Gavilon on or prior to delivery and within fifteen (15) days after policy
expiration or replacement thereof, original signed certificates of insurance in
such form and terms as required by Gavilon including any other reasonable policy
information that Gavilon may require from time to time to evidence Producer’s
compliance. Producer shall keep sudden and accidental pollution liability
coverage whether under a separate policy or included within the general
liability policy required above in the amount of not less than $2,000,000 per
pollution condition and $2,000,000 in the aggregate.

 

7